CORRECTED NOTICE OF ALLOWABILITY

Examiner’s Comment 
This corrected Notice of Allowability is being issued to correct a typographical error in the claim renumbering. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Avery Johnson on 5/6/2022.

The application has been amended as follows: 
IN THE CLAIMS: 
In claim 12, line 2, the words “weight information” have been deleted and replaced with --sensor data--. 
In claim 14, line 2, the following has been added after “weight information”: --detected by a first set of sensors and weight information detected by a second set of sensors, different from the first set of sensors--
	In claim 16, line 1, the words “weight information” have been deleted and replaced with --sensor data--. 

Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance: Shavit et al. (US PGPub. 2012/0190503) is considered the closest prior art of record. Regarding claim 1, Shavit et al. shows the carriage moves along a set of rails (220) that were broadly construed as a “spine” in the Office Action mailed 3/3/2022. Claim 1 has been amended to recite “a carriage configured to move on a single axis along the spine”. Since Shavit et al. shows a pair of rails, rather than a single spine, Shavit et al. does not show the carriage is configured to move on a single axis along the spine, as required by the newly amended claim. For at least this reason, claim 1 and all claims depending therefrom are considered allowable over the prior art of record. 
Regarding claims 10 and 14, Marks et al., applied in the previous Office Action, is considered the closest prior art of record. Marks et al. does not show weight information detected by a first set of sensors and weight information detected by a second set of sensors different from the first set of sensors. Rather, Marks et al. Figs. 2A/2B show a single set of sensors arranged at the intersection of conductive lines. For at least this reason, claim 10 and all claims depending therefrom are considered allowable over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNDHARA M GANESAN whose telephone number is (571)272-3340. The examiner can normally be reached 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNDHARA M GANESAN/Primary Examiner, Art Unit 3784